                     1
                     2
                                                                                                JS-6
                     3
                     4
                     5
                     6
                     7
                     8                                 UNITED STATES DISTRICT COURT
                     9                                CENTRAL DISTRICT OF CALIFORNIA
                  10
                  11     LUCY KASPARIAN,                              Case No. 2:18-CV-07024 JFW (PJWx)
                  12                             Plaintiff,           ORDER RE STIPULATION FOR
                                                                      DISMISSAL WITH PREJUDICE OF
                  13     v.                                           ENTIRE ACTION AGAINST ALL
                                                                      PARTIES
                  14     BERKSHIRE LIFE INSURANCE
                         COMPANY OF AMERICA; THE
                  15     GUARDIAN LIFE INSURANCE
                         COMPANY OF AMERICA,
                  16
                                                 Defendants.
                  17
                  18
                  19              IT IS HEREBY ORDERED that above-referenced action shall be dismissed
                  20     in its entirety with prejudice as to all parties, including previously dismissed party,
                  21     The Guardian Life Insurance Company of America. The parties are to bear their
                  22     own respective attorneys’ fees and costs.
                  23
                  24     DATED: February 14, 2019              _______________________________________
                  25                                           UNITED STATES DISTRICT COURT JUDGE
                  26
                  27
                  28
B URKE , W ILLIAMS &                                                                     CASE NO. 2: 18-CV-07204 JFW (PJWx)
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                         LA #4813-9625-6903 v1                       -1-       ORDER RE STIP FOR DISMISS W/PREJ OF ENTIRE
    LOS ANGELES          05028-0063                                                          ACTION AGAINST ALL PARTIES
